Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 1 of 11 PageID #: 309




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 EUGENE COLLINS,                          )
                                          )
                         Plaintiff        )
                                          )
             v.                           )   Cause No. 1:19-cv-4390 RLM-TAB
                                          )
 AMERICAN FEDERATION OF                   )
 STATE, COUNTY & MUNICIPAL                )
 EMPLOYEES COUNCIL 962                    )
                                          )
                         Defendant        )

                               OPINION AND ORDER
       Eugene Collins was an organizer and union representative for the

 American Federation of State, County & Municipal Employees Council 926 (the

 Council) from 2016 until 2019. He alleges that the Council discriminated and

 retaliated against him because of his disability in violation of the Americans with

 Disabilities Act, 42 U.S.C. § 12101 et seq. The Council’s motion for summary

 judgment on both of Mr. Collins’s claims is before the court. For the following

 reasons, the court denies the motion.



                                     I. BACKGROUND

       Mr. Collins began working for the Council in October 2016. Mr. Collins

 took medical leave from his position from October 2018 to January 2019 to get

 treatment for bipolar disorder. Mr. Collins alleges that before he decided to take

 leave, he was talking to his supervisor, David Robertson, about a female

 colleague who was similarly on leave for mental health reasons. He says that Mr.
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 2 of 11 PageID #: 310




 Robertson said the colleague was “weak,” not really suffering from a mental

 health issue, and was taking time off because she “can’t handle the job” and was

 “trying to play it up.” Mr. Collins says that he responded by telling Mr. Robertson

 that he was also dealing with stress and anxiety and was considering taking

 medical leave himself.

       When Mr. Collins returned from his medical leave on January 2, 2019, Mr.

 Robertson told Mr. Collins he was being transferred from the Council’s

 Indianapolis office to its Louisville, Kentucky office. Mr. Collins says that he

 asked for a day to think about the transfer. The next day, he told Mr. Robertson

 he couldn’t move to Louisville, and he asked if he could commute to his new

 Louisville-area assignments from Indianapolis. Mr. Robertson told him he

 couldn’t. Mr. Collins said he was going to his office, but Mr. Robertson told him

 that his office was in Louisville – he no longer had one in Indianapolis. The

 parties disagree about what happened next, but Mr. Collins testified during his

 deposition that he was told to leave the property. He says he threw away some

 books about organizing in the Council’s dumpster and left.

       Mr. Collins emailed Mr. Robertson later that day to say he forgot to leave

 his keys, but he would mail them back. Mr. Robertson responded with a

 summary of their meetings about Mr. Collins’s transfer, and then told Mr. Collins

 that the Council accepted his resignation. Mr. Collins replied with his own

 summary of the meetings and said:

       As I have stated over the last two days, I have not resigned. If you
       have not officially terminated me, then please let me know as soon
       as possible so that I can get back to working my territory. However,
       if you are terminating me, then I am requesting it in writing. If I do
                                         2
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 3 of 11 PageID #: 311




       not hear from you, then I will assume that I am to report to work
       first thing Monday morning, January 7, 2019.

 Mr. Robertson responded, “We’ve accepted your resignation.” Mr. Collins replied

 to that email and said again:

       …I have never resigned. I never spoke about it, never said the words,
       and never put it in writing… As previously stated, if you have not
       and are not firing me, then I will report to work tomorrow morning
       at 9am.

 Mr. Robertson replied and again said the Council accepted Mr. Collins’s

 resignation “[a]s was stated in previous emails” and asked Mr. Collins to mail in

 his keys. Mr. Collins said, “I will except your termination once its official in

 writing.” Mr. Robertson replied, “The previous email constitutes the council

 written stance concerning your employment.”

       Mr. Collins had been subject to formal discipline in May 2017, April 2018,

 and July 2018.



                               II. STANDARD OF REVIEW

       Summary judgment is appropriate when “the pleadings, depositions,

 answers to the interrogatories, and admissions on file, together with the

 affidavits, if any, show that there is no genuine issue of material fact and that

 the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

 A genuine issue of material fact exists whenever “there is sufficient evidence

 favoring the nonmoving party for a jury to return a verdict for that

 party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In deciding

 whether a genuine issue of material fact exists, we accept the non-movant’s


                                          3
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 4 of 11 PageID #: 312




 evidence as true and draw all inferences in his favor. Id. at 255. The existence of

 an alleged factual dispute, by itself, won’t defeat a summary judgment motion;

 “instead, the nonmovant must present definite, competent evidence in

 rebuttal,” Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012),

 and “must affirmatively demonstrate, by specific factual allegations, that there

 is a genuine issue of material fact that requires trial.” Hemsworth v.

 Quotesmith.com, Inc., 476 F.3d 487, 490 (7th Cir. 2007); see also Fed. R. Civ.

 P. 56(e)(2).



                                   III. DISCUSSION

       Mr. Collins alleges discrimination and retaliation in violation of the ADA.

 To prevail on his discrimination claim, he must show that (1) he is disabled

 within the meaning of the ADA; (2) he can perform the essential functions of his

 job, with or without reasonable accommodation; and (3) the Council took an

 adverse job action against him that was caused by his disability. Richardson v.

 Chicago Transit Auth., 926 F.3d 881, 886 (7th Cir. 2019); Monroe v. Indiana

 Dep’t of Transportation, 871 F.3d 495, 503 (7th Cir. 2017). To prevail on his

 retaliation claim, Mr. Collins must show that (1) he “engaged in a statutorily

 protected activity; (2) he “suffered an adverse employment action; and (3) there

 is a causal connection between the two.” Guzman v. Brown County, 884 F.3d

 633, 642 (7th Cir. 2018). The Council argues that it’s entitled to summary

 judgment on both claims.




                                         4
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 5 of 11 PageID #: 313




                               A. Adverse Job Action

       The Council first argues that Mr. Collins’s claims fail because it didn’t take

 an adverse job action against him by reassigning him to its Louisville office. It

 says that a transfer is insufficient to constitute an adverse employment action,

 and that it had the authority to transfer Mr. Collins to its Louisville office under

 the parties’ collective bargaining agreement. Mr. Collins says that he couldn’t

 easily move from Indianapolis, in part because his wife’s career and his

 daughter’s school were both there. He argues that a reasonable juror could

 conclude that moving to another city would be unsafe or unhealthy for him given

 his mental health.

       “[A] mere transfer—without more, such as a reduction in pay or

 significantly diminished responsibilities or working conditions—falls below the

 level of an adverse employment action necessary to support a claim of

 discrimination or retaliation.” Mercer v. Cook Cty., Ill., 527 F. App’x 515, 522

 (7th Cir. 2013) (citing Washington v. Illinois Dep’t of Revenue, 420 F.3d 658, 661

 (7th Cir. 2005)). A transfer can be an adverse employment action if the

 employee’s working conditions have changed in a way that was “humiliating,

 degrading, unsafe, unhealthful, or otherwise significantly negative.” O’Neal v.

 City of Chicago 392 F.3d 909, 911 (7th Cir. 2004) (internal citation omitted).

       Mr. Collins doesn’t contest the evidence that the Council had the authority

 to transfer him under his collective bargaining agreement. Nor does he dispute

 that his pay, title, and benefits would have been the same in Louisville as they

 were in Indianapolis. Even when the facts are accepted as true and construed in


                                          5
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 6 of 11 PageID #: 314




 the light most favorable to Mr. Collins, they wouldn’t allow a reasonable juror to

 conclude that the reassignment alone was an adverse employment action.

       But after Mr. Collins refused to be transferred to Louisville, his

 employment with the Council ended. The Council argues that Mr. Collins

 resigned, but Mr. Collins contends that he told the Council repeatedly that he

 wasn’t resigning. There is a genuine issue as to whether Mr. Collins resigned or

 was terminated. See Bean v. Wisconsin Bell, Inc., 366 F.3d 451, 455 (7th Cir.

 2004). Further, Mr. Collins testified, “I believe [Mr. Robertson] knew that there

 was no way I would accept this move” because he knew Mr. Collins had

 purchased a home in Indianapolis two years earlier, and that his family was

 based there. He said that in light of the things Mr. Robertson had said to him

 about his female colleague who took medical leave, he interpreted the transfer to

 be a constructive termination. A reasonable juror accepting Mr. Collins’s

 testimony as true could conclude that his reassignment and the end of his

 employment in combination were an adverse employment action.



                                   B. Causality

       The Council argues that even if it took an adverse action against Mr.

 Collins, he doesn’t raise any evidence that creates a genuine issue as to

 causality. To prevail on his discrimination claim, Mr. Collins must show that his

 termination was “caused by his disability.” Richardson v. Chicago Transit, 926

 F.3d at 886. “To establish the third prong [of a discrimination claim] and survive

 summary judgment, a plaintiff must show a genuine issue of material fact exists


                                         6
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 7 of 11 PageID #: 315




 regarding whether his disability was the ‘but for’ reason for the adverse action[.]”

 Monroe v. Dep’t of Transportation, 871 F.3d at 504. To prevail on his retaliation

 claim, Mr. Collins must show that there is a “causal connection” between his

 termination and his protected leave. Guzman v. Brown County, 884 F.3d at 642.

       Mr. Collins argues that he has raised evidence that establishes a genuine

 issue as to the causality element of both claims. He says he can’t identify a

 similarly situated employee to establish a prima facie case of discrimination or

 retaliation under the McDonnell Douglas burden-shifting framework, so he

 proceeds on the Ortiz “totality-of-the-evidence approach.” Gonzalez v. Tape Case

 Ltd., No. 17-C-2011, 2018 WL 3574754, at *2 (N.D. Ill. July 25, 2018); see

 also David v. Bd. of Trustees of Cmty. College Dist. No. 508, 846 F.3d 216, 224

 (7th Cir. 2017). This means he must point to evidence sufficient to “permit a

 reasonable factfinder to conclude that [his medical leave] caused the discharge

 or other adverse employment action.” Ortiz v. Werner Enterprises, Inc., 834 F.3d

 760, 765 (7th Cir. 2016). He raises three types of evidence to support his totality-

 of-the-evidence argument: the timing of his reassignment and the end of his

 employment; the remarks Mr. Robertson made to him about one of his

 disciplinary writeups; and the remarks Mr. Robertson made to him about a

 female employee who also took medical leave for her mental health.

       Mr. Collins says the timing of his transfer and the resulting end of his

 employment is evidence of a causal connection between his medical leave and

 the Council’s adverse action. “[S]uspicious timing will rarely be sufficient in and

 of itself to create a triable issue.” Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th


                                          7
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 8 of 11 PageID #: 316




 Cir. 2012) (internal quotations omitted). A plaintiff alleging suspicious timing

 must show that the adverse action at issue occurred “on the heels” of the

 protected conduct, and the person who imposed the adverse action knew of the

 protected conduct. Id. Mr. Robertson told Mr. Collins about his reassignment the

 day he returned from medical leave. A reasonable juror could conclude that Mr.

 Robertson knew about Mr. Collins’s medical leave, and that Mr. Collins’s

 reassignment occurred on the heels of that leave.

       Mr. Collins next argues that the recorded reasons for his progressive

 discipline were pretextual and that the Council didn’t have true concerns about

 his work performance. Mr. Collins testified that Mr. Robertson said he filed a

 disciplinary writeup in Mr. Collins’s file in May 2017 because he wanted to target

 his female colleague who had taken mental health leave. “[W]hen Dave presented

 me with this writeup, I think Dave had – at the time, his target, what he was

 after was – as he said, was [the female employee],” Mr. Collins testified. Mr.

 Collins said:

       But, you know, he went on to say that this writeup was not so much
       about me. But at that time I do believe [the female employee] had
       hired counsel to represent her, and I think this was just a box to
       check to say that, you know, since they was used – this was just one
       piece that they were using against her, and I think I was pulled into
       that with this writeup.

 He testified that Mr. Robertson said he was going to “count” this disciplinary

 action for Mr. Collins and “I have to do this formality because of what [the female

 employee] … was doing.” Mr. Collins argues that the other instances of discipline

 in his file might also be fishy or pretextual, but the only evidence he offers to

 support that conclusion is his testimony about the May 2017 writeup. The
                                         8
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 9 of 11 PageID #: 317




 Council counters that there is no evidence that any of Mr. Collins’s discipline

 was pretextual. But Mr. Collins’s testimony that Mr. Robertson’s written reason

 for the May 2017 writeup was dishonest is evidence of pretext, and the court

 must accept it as true at this stage.

       Finally, Mr. Collins argues that Mr. Robertson made statements that

 demonstrate discriminatory views about mental illness. Mr. Collins testified that

 during the summer of 2018, Mr. Roberts told him he was going to terminate the

 female employee who was taking medical leave because of her mental health:

       [H]e was like Eugene, I’m going to fire [the female employee], stop
       talking to her. And, you know, he would speak candidly about it,
       you know, terminating her, again calling her mental competency,
       she’s just being weak and don’t want to come to work[.]

 Mr. Collins said that Mr. Robertson told him “ain’t shit wrong with her,” and that

 the employee was just “trying to play it up.”

       The Council argues that Mr. Robertson’s comments are stray remarks that

 don’t support Mr. Collins’s argument. It cites Joll v. Valparaiso Community

 Schools for the proposition that stray remarks are remarks that aren’t part of

 the decision-making process. 953 F.3d 923, 934 (7th Cir. 2020). The Council

 also argues that while Mr. Collins contends in his brief that he told Mr. Robertson

 during that meeting that he would be taking a medical leave soon, Mr. Collins

 doesn’t point to any evidence that those two conversations occurred at the same

 meeting.

       Mr. Collins testified in his deposition that when he was talking to Mr.

 Robertson about the female employee’s medical leave, he said, “And at that time

 I told him, Dave, you’re talking about me. I said I experience a lot of those same
                                         9
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 10 of 11 PageID #: 318




  things.” Mr. Collins doesn’t cite any evidence that he told Mr. Robertson during

  that conversation that he was going to take medical leave for a disability.

  Hammel v. Eau Galle Cheese Factory, 407 F.3d 852, 859 (7th Cir. 2005)

  (Summary judgment is “the put up or shut up moment in a lawsuit[.]”). But that

  Mr. Collins doesn’t provide any evidence that he mentioned his impending

  medical leave when Mr. Robertson made his comments doesn’t mean the

  comments were stray remarks. A court considering a stray remark argument at

  the summary judgment stage must be mindful of its duty to consider the

  evidence as a whole and construe it in the light most favorable to the non-moving

  party. Joll v. Valparaiso, 953 F.3d at 934. “A remark or action by a decision-

  maker reflecting unlawful animus may be evidence of his or her attitudes more

  generally.” Id. at 935. (citing Emmel v. Coca-Cola Bottling Co. of Chicago, 95 F.3d

  627, 632 (7th Cir. 1996)). In Emmel v. Coca-Cola, the circuit court held that

  statements from company policymakers that addressed the policy at issue – in

  that case, the employment of women in upper management – were relevant to

  the plaintiff’s discrimination claim. 95 F.3d at 631-632. Mr. Collins’s case is no

  different. He has testified as to statements made by a decisionmaker, Mr.

  Robertson, about a policy at issue – the employment of people who take medical

  leave for mental health disabilities.

        Accepting Mr. Collins’s evidence as true and construing it in the light most

  favorable to him, a reasonable juror examining the totality of the evidence could

  conclude that the Council would not have transferred Mr. Collins and his




                                          10
Case 1:19-cv-04390-RLM-TAB Document 42 Filed 07/26/21 Page 11 of 11 PageID #: 319




  employment wouldn’t have ended but for the fact that he took medical leave.

  Accordingly, both of his claims survive.



                                    IV. CONCLUSION

        For the foregoing reasons, the defendant’s motion for summary judgment

  [Doc. No. 28] is DENIED.

        SO ORDERED.

        ENTERED: July 26, 2021

                                                /s/ Robert L. Miller, Jr.
                                               Judge, United States District Court


  Distribution: All electronically registered counsel of record




                                          11
